CARL R. GAERTNER, Judge,
concurring.
I agree that a foreign corporation which merely designs a product, manufactured and sold by separate entities, does not have the minimum contacts with Missouri to invest Missouri courts with jurisdiction over it merely because the product may have caused an injury in this state. I write separately in order to address issues which are implicit under the circumstances of this case and to avoid possible future misunderstanding regarding the extent of the very narrow ruling made herein.
Honda R & D was joined as a party-defendant in this case only after the original defendants, Honda, Ltd. and American Honda, responded to plaintiffs’ request for discovery regarding product design and developmental testing by claiming they were unable to furnish such information as it was in the possession of Honda R & D. That our decision herein upholds the separateness of the three corporate entities for jurisdictional purposes should not necessarily be interpreted as determinative of the “control” by the parent of documents and data in the “custody or possession” of a wholly owned subsidiary, as those terms are used in Rule 58.01. Nor do we decide today the possible consequences if it be made to appear that corporate separation rather than departmental or divisional control of the phases of a total undertaking is merely a subterfuge adopted or utilized for the purpose of evading discovery (a suggestion hinted at but not factually developed nor briefed by respondent herein). See Krajcovic v. Krajcovic, 693 S.W.2d 884, 886-87 (Mo.App.1985); Liberty Financial Management Corporation v. Beneficial Data Processing Corporation, 670 S.W.2d 40, 52 (Mo.App.1984). Although these issues appear to be at the heart of the controversy, this case, presented to us upon the narrow issue of jurisdiction, does not provide for their resolution.
With this caveat, I concur.